PER CURIAM:
Thomas H. Dale, appointed counsel for Kirk Whittaker in this appeal from the district court’s denial of Whittaker’s motion to vacate his sentence for lack of jurisdiction, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of Whittaker’s motion is AFFIRMED.